Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application filed on 07/10/2020.
Claim 1 is pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
		Drawings
Drawings filed on 07/10/2020 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10750476. Although the claims at issue are not identical, they are not patentably distinct from each other because see below table:

Patent: 10750476
1. A method for wireless communication by a base station (BS), comprising:
assigning at least one user equipment (UE)-specific configuration, wherein the
UE-specific configuration comprises an allocation of resources for a synchronization
signal (SS) for mobility; and
communicating with the UE based, at least in part, on the UE-specific
configuration.

1. (Previously Presented) A method performed by a first base station (BS) for wireless
communication, comprising:
assigning at least one user equipment (UE)-specific configuration, wherein:
the UE-specific configuration comprises an allocation of UE-specific resources
for at least one synchronization signal (SS) for mobility; and
the UE-specific configuration comprises an indication of a first SS of the at least
one SS to be transmitted by a serving BS on the UE-specific resources and an indication
of at least a second SS of the at least one SS to be transmitted by a target BS on the UE-
specific resources; and
communicating with the UE based, at least in part, on the UE-specific configuration.
Sources.


As clearly seen above, claimed invention in instant application is patentably indistinguishable from the claimed invention and thus must be double patenting rejected so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al., (US 2018/0332491 A1, Eckardt) in view of Li et al., (US 2017/0290026 A1, herein after Li).
Claim 1,
	Eckardt discloses a method for wireless communication by a base station (BS), (BS 102, Fig. 1) comprising: assigning at least one user equipment (UE)-specific configuration, wherein the UE-specific configuration (It may assign specific resources to a transmitting UE (either 210or 212 in this case) or may assign a pool of resources from which the transmitting UE may select from ¶ [0035]) comprises an allocation of resources for a synchronization signal (SS) for mobility (the network controls the resources used for the side link communication and directly provides the side link synchronization signals to UEs 210 and 212. It may assign specific resources to a transmitting UE (either 210 or 212 in this case) or may assign a pool of resources from which the transmitting UE may select from ¶ [0035]).
Eckardt does not disclose communicating with the UE based, at least in part, on the UE-specific configuration.
Li discloses communicating with the UE based, at least in part, on the UE-specific configuration (after receiving the first allocation message, the terminal uses the allocated SR resource to transmit the SR to the base station to realize data transmission, ¶ [0068]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eckardt by using the features, as taught by Li in order to efficiently reduce time delay in data transmission between base station and terminal, abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473